WEBB, Judge.
Defendants assign as error the trial court’s denial of their motions for a directed verdict and judgment notwithstanding the verdict, contending the evidence was not sufficient to support a *649verdict for the plaintiff. On defendants’ motions for directed verdict and judgment notwithstanding the verdict, the plaintiffs evidence must be taken as true, and all the evidence must be considered in the light most favorable to the plaintiff, giving him the benefit of every reasonable inference to be drawn therefrom. See Maganello v. Permastone, Inc., 291 N.C. 666, 231 S.E. 2d 678 (1977).
When the evidence is considered in the light most favorable to the plaintiff, it shows that on 25 March 1980, plaintiff purchased Nagasakie Nellie; however, it was agreed by the parties that the mare would remain in the defendants’ custody for a certain period of time because her foal was not yet weaned from her. At that point, a bailment was created for the benefit of both parties, and the bailees, the defendants, were required to exercise ordinary care in caring for the mare. See Hanes v. Shapiro, 168 N.C. 24, 84 S.E. 33 (1915). Ordinary care has been defined as that degree of care which men of ordinary prudence take of their own property of a similar kind under like circumstances. Id. The bailees’ failure to exercise the required degree of care is negligence. Id.
In the instant case, the defendants kept the plaintiffs mare in a pasture with their stallion for over a month-and-a-half even though they were told by plaintiff that she did not want the mare to be rebred. After plaintiff obtained possession of the mare, it does not appear the mare came in contact with any stallions. Assuming that the normal gestation period for a horse is between 11 months and 11 months, 10 days, the mare was probably impregnated sometime between 5 May and 15 May 1980 which was during the time that defendants had custody of her. The defendants argue that there was no competent testimony from an expert witness as to the gestation period for a mare. Ouida B. Newell, a horse breeder, testified the gestation period for a mare is approximately 336 days. We believe this is competent evidence as to the gestation period. In addition, when defendants were told that the mare was pregnant, they admitted that their stud was the sire, and asked that plaintiff pay a stud fee for the stallion’s services. We believe this evidence is certainly sufficient to permit the jury to find that the defendants were negligent, and that the plaintiff was damaged by such negligence. Therefore, we find no error in *650the court’s denial of defendants’ motions for directed verdict and judgment notwithstanding the verdict.
Defendants also contend the trial court erred in ordering them to execute a breeder’s certificate and other documents necessary for the registration of the foal born 15 April 1981 with the American Quarterhorse Association. The court instructed the jury that they must deduct from the damages incurred by the plaintiff the present value of the foal. The court further instructed the jury, “[t]he evidence seems to indicate that the foal is presently unregistered and is worth two hundred to four hundred dollars.” The court based its instruction on the testimony of the plaintiff and her father, both of whom testified that unregistered, the foal is worth only two to four hundred dollars.
Therefore, the jury deducted only the unregistered value of the foal in determining the amount of damages to be awarded to the plaintiff. Clearly, the foal would be more valuable if it were registered. Defendants argue that the court erred in limiting the setoff amount to the value of an unregistered foal while at the same time ordering defendants to issue documents which would increase the value of the foal significantly because such action results in double compensation for the plaintiff. We agree and hold that the portion of the judgment requiring the defendants to execute a breeder’s certificate should be reversed and stricken from the judgment by the trial court. That part of the judgment awarding monetary damages to the plaintiff is affirmed. The judgment of the trial court is
Affirmed in part; reversed and remanded in part.
Chief Judge VAUGHN and Judge JOHNSON concur.